Citation Nr: 0840876	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1969 to May 
1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2006, a statement of the case was issued in April 2007, and a 
substantive appeal was received in May 2007.  A Board hearing 
at the local RO was held in July 2008.  

The Board notes that the veteran submitted additional 
evidence to the Board at the July 2008 hearing as well as 
after the hearing.  In his hearing testimony and a July 2008 
statement, the veteran waived RO consideration of this 
evidence. 


FINDING OF FACT

The veteran's service-connected disabilities render him 
unable to secure and follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for total disability based on 
individual unemployability (TDIU) in May 2006.  In order to 
establish service connection for a total rating based upon 
individual unemployability due to service-connected 
disabilities, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of a total rating based on unemployability.  
When the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when, if there is only one 
disability, the disability is rated as 60 percent or more; or 
when there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

For purposes of the analysis below, the Board notes that the 
Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job). 

The veteran's service-connected disabilities are post-
traumatic stress disorder, evaluated as 70 percent disabling, 
and degenerative joint disease of the right hallux, residual 
of gunshot wound to the foot, evaluated as 10 percent 
disabling.  His combined rating is therefore 70 percent from 
October 4, 2005.  See 38 C.F.R. § 4.25.  Thus, given that the 
veteran has one service-connected disability rated over 60 
percent as well as a combined rating of 70 percent, the 
veteran does meet the schedular requirements for a total 
disability rating based on individual unemployability due to 
service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the veteran's 
service-connected disabilities result in impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  The Board emphasizes that 
a total rating based on individual unemployability is limited 
to consideration of service-connected disabilities.  

A review of the claims file showed that the veteran was 
currently unemployed.  Tax information submitted by the 
veteran for the years 2003 and 2004 showed that the veteran's 
occupation was listed as disabled.  Whereas, prior 2001 and 
2002 tax returns indicated that his occupation was cable 
lineman.  Further, based on a wages and income transcript 
submitted by the veteran from the Internal Revenue Service, 
the Social Security Administration (SSA) determined that the 
veteran was disabled, effective June 1, 2005, based on VA 
treatment reports.  The veteran also submitted a VA Form 21-
4192 indicating that he last worked in 2002.  However, the 
form was not completed by an employer.  According to the 
veteran's hearing testimony, prior to becoming unemployed in 
2002, he did cable work and installed computers.  He did not 
know the current address of his former employer or whether it 
was even still in business.  Further, he stated that he had a 
6th  grade education.  However, based on the record, the 
veteran completed his GED while in the military.  He 
indicated that he could no longer work because he lost 
concentration.  

VA treatment records have been reviewed and showed that the 
veteran was currently unemployed and had not worked since 
2004.  A July 2005 Social Work evaluation indicated that if 
the veteran was successfully treated for his PTSD, he could 
establish employment.  However, significantly, a March 2007 
treatment record by a staff physician indicated that the 
veteran was totally and permanently disabled and unemployable 
as a result of his PTSD.  Further, a May 2007 treatment 
record by another medical doctor also stated that the veteran 
was unemployable due to the affects of his PTSD and assigned 
a GAF score of 41.  VA treatment records primarily showed a 
GAF score between 41 and 50.   

The veteran was afforded VA examinations in January 2006 and 
February 2006 for his service-connected disabilities.  The 
January 2006 PTSD examination report provided that the 
veteran had severe impairment from an occupational viewpoint.   
The examiner noted that the veteran was in a VA work program.  
However, his work history was rife with attempts to work, but 
his irritability and concentration deficits caused a 
severance in his employment.  A GAF score of 45 was given.  
The February 2006 VA examination for the foot showed that the 
veteran was currently unemployed, but does not give an 
opinion concerning unemployability.  

Based on the medical evidence of record, the Board must 
conclude that TDIU is warranted.  Initially, the Board finds 
that the evidence of record, which consists of tax 
information provided by the veteran, appears to show that he 
has at least been unemployed since 2004.  Further, this 
evidence also showed that the veteran was in receipt of SSA 
disability benefits.  Moreover, while the July 2005 social 
worker appeared to indicate that the veteran could become 
employed with treatment for his PTSD, two subsequent VA 
opinions by medical doctors found that the veteran was 
unemployable due to his PTSD.  Moreover, the February 2006 VA 
examiner found that the veteran had severe impairment from an 
occupational viewpoint due to his PTSD.  Further, VA 
treatment records and the VA examination showed GAF scores  
between 41 and 50, which is indicative of serious 
occupational impairment.  

Given the veteran's level of education and work experience, 
the Board believes that a reasonable doubt exists as to 
whether the veteran can engage in any type of gainful 
employment.  Thus, resolving all benefit of the doubt in the 
veteran's favor, the Board must conclude the veteran is 
unemployable due to his service-connected disabilities and 
that entitlement to TDIU is warranted.  38 U.S.C.A. § 
5107(b).

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant. 38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of individual unemployability, the satisfaction of 
VCAA requirements is rendered moot.  Nevertheless, the Board 
notes that a June 2006 VCAA letter informed the veteran of 
the information needed to substantiate his claim.  Moreover, 
the letter notified the veteran of the requirements necessary 
to establish a disability rating and an effective date in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006).


ORDER

Entitlement to TDIU is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


